DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Information disclosure statement of 12/27/2019 has been received and reviewed.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, lines 3 and 4, “the hood” should be “the vehicle hood”.
Claim 1, lines 6-7, “the locking mechanism” should be “the vehicle hood locking mechanism”.
Claim 2, line 2, both instances of “the hood” should be “the vehicle hood”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4489967 to Matsui et al. (Matsui), in view of US 3505840 to Forster et al. (Forster).
Regarding claim 1, Matsui discloses:
A vehicle hood locking mechanism (fig 3a) comprising a locking member (11) including a portion (11b) structured to be insertable into a cavity (15) formed in a vehicle hood (see abstract), the portion being structured to be rotatable with respect to the hood so that contact between the hood and the portion during insertion of the portion into the cavity causes a rotation of the portion from a first rotational position (solid position of 11b in fig 3a) to a second rotational position (position of 11b in fig 3b) different from the first rotational position (11b has a tapered portion 14 so that when 11b is inserted into the cavity, 11b is caused to rotate into the second rotational position, see col 2. Lines 54-57), 
and wherein the locking mechanism is structured so that the portion is rotatable from the second rotational position back to the first rotational position when the portion becomes positioned inside the cavity (motion from fig 3b to 3c).

Although Matsui doesn’t specifically disclose the portion of the locking member being helical, Forster teaches that it is well known in the art for a locking mechanism of a vehicle hood to use a helical portion (10, see abstract) it would have been obvious to a person of ordinary skill in the art before the time of filing to incorporate Forster into Matsui at least because doing so requires simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing a locking member. See MPEP 2143, subsection I.B. (3).
Regarding claim 2, Matsui (in view of Forster) discloses:

Regarding claim 3, Matsui (in view of Forster) discloses:
The vehicle hood locking mechanism of claim 2 wherein a first end of the helical portion (F, see fig below) is structured to be insertable into the opening when the helical portion is in the first rotational position (see fig 3a, Matsui).

    PNG
    media_image1.png
    242
    336
    media_image1.png
    Greyscale

Regarding claim 4, Matsui (in view of Forster) discloses:
The vehicle hood locking mechanism of claim 3 wherein a second end of the helical portion (14; note that 14 is a second end of 14 in the horizontal direction, Matsui) opposite the first end (14 is opposite to the first end, i.e. the first and second ends are on the left and right side of 11b respectfully, Matsui) is structured to be insertable into the opening when the helical portion is in the second rotational position (see fig 3b, Matsui).
Regarding claim 5, Matsui (in view of Forster) discloses:

Regarding claim 9, Matsui (in view of Forster) discloses:
A vehicle (see abstract, Matsui) including a vehicle hood locking mechanism (11, Matsui) in accordance with claim 1 (see figs 3a-3c, Matsui).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675